Exhibit 10.(c)
2005 NON-EMPLOYEE DIRECTORS’ EQUITY INCENTIVE PLAN
Coeur d’Alene Mines Corporation
Effective May 10, 2005
(Adjusted to Reflect 1-for-10 Reverse Stock Split Effective May 26, 2009)

 



--------------------------------------------------------------------------------



 



Coeur d’Alene Mines Corporation
2005 Non-employee Directors’ Equity Incentive Plan
Article 1. Establishment, Purpose, and Duration
     1.1 Establishment. Coeur d’Alene Mines Corporation, an Idaho corporation
(hereinafter referred to as the “Company”), establishes an incentive
compensation plan to be known as the Coeur d’ Alene Mines Corporation 2005
Non-employee Directors’ Equity Incentive Plan (hereinafter referred to as the
“Plan”), as set forth in this document.
     This Plan permits the grant of Nonqualified Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, and Other
Stock-Based Awards.
     This Plan became effective on May 10, 2005 (the “Effective Date”) and was
amended effective May 26, 2009 to reflect adjustments relating to the Company’s
one-for-ten reverse stock split of its common stock and the reduction in the par
value of the Company’s common stock from $1.00 per share to $0.01 per share. The
Plan shall remain in effect as provided in Section 1.3 hereof.
     1.2 Purpose of this Plan. The purpose of this Plan is to provide a means
whereby Directors of the Company develop a sense of proprietorship and personal
involvement in the development and financial success of the Company, and to
encourage them to devote their best efforts to the business of the Company,
thereby advancing the interests of the Company and its shareholders. A further
purpose of this Plan is to provide a means through which the Company may attract
able individuals to serve as Directors of the Company and to provide a means
whereby those individuals upon whom the responsibilities of the successful
administration and management of the Company are of importance, can acquire and
maintain stock ownership, thereby strengthening their concern for the welfare of
the Company. As such, Awards may be granted under this Plan to pay a portion of
the Directors’ annual retainer. Additionally, the Directors may have the ability
to convert an additional portion of their annual retainer into equity, subject
to the terms and conditions of this Plan.
     1.3 Duration of this Plan. Unless sooner terminated as provided herein,
this Plan shall terminate ten (10) years from the Effective Date. After this
Plan is terminated, no Awards may be granted but Awards previously granted shall
remain outstanding in accordance with their applicable terms and conditions and
this Plan’s terms and conditions.
Article 2. Definitions
     Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized.
     2.1 “Affiliate” shall have the meaning ascribed to such term in Rule 12b-2
of the General Rules and Regulations of the Exchange Act.

 



--------------------------------------------------------------------------------



 



     2.2 “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, SARs, Restricted Stock, Restricted Stock Units, or
Other Stock-Based Awards, in each case subject to the terms of this Plan.
     2.3 “Award Agreement” means either (i) an agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under this Plan, or (ii) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award.
     2.4 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.
     2.5 “Board” or “Board of Directors” means the Board of Directors of the
Company.
     2.6 “Change of Control” means any of the following events: (i) any
organization, group, or person (“Person”) is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing thirty-five
percent (35%) or more of the combined voting power of the then outstanding
securities of the Company; or (ii) during any two (2) year period, a majority of
the members of the Board serving at the date of approval of this Plan by
shareholders is replaced by Directors who are not nominated and approved by the
Board; or (iii) a majority of the members of the Board are represented by,
appointed by, or affiliated with any Person whom the Board has determined is
seeking to effect a Change in Control of the Company; or (iv) the Company shall
be combined with or acquired by another company and the Board shall have
determined, either before such event or thereafter, by resolution, that a Change
in Control will or has occurred.
     2.7 “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time.
     2.8 “Committee” means the Compensation Committee of the Board or a
subcommittee thereof, or any other Committee designated by the Board to
administer this Plan. Such Committee shall be comprised of outside directors of
the Board. The members of the Committee shall be appointed from time to time by
and shall serve at the discretion of the Board.
     2.9 “Company” means Coeur d’Alene Mines Corporation, an Idaho corporation,
and any successor thereto as provided in Article 16 herein.
     2.10 “Director” means any individual who is a member of the Board of
Directors of the Company.
     2.11 “Disabled”. If an Award becomes subject to the requirements of
Article 12, the term disabled shall be defined as required under Section 409A of
the Code.
     2.12 “Effective Date” has the meaning set forth in Section 1.1.
     2.13 “Employee” means any employee of the Company, its Affiliates, and/or
its Subsidiaries.

3



--------------------------------------------------------------------------------



 



     2.14 ”Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.
     2.15 “Fair Market Value” or “FMV” means a price that is based on the
opening, closing, actual, high, low, or average selling prices of a Share
reported on the New York Stock Exchange (“NYSE”) or other established stock
exchange (or exchanges) on the applicable date, the preceding trading day, or
the next succeeding trading day, as determined by the Committee in its
discretion. Unless the Committee determines otherwise, if the Shares are traded
over the counter at the time a determination of its Fair Market Value is
required to be made hereunder, its Fair Market Value shall be deemed to be equal
to the average between the reported high and low or closing bid and asked prices
of a Share on the most recent date on which Shares were publicly traded. In the
event Shares are not publicly determined at the time a determination of their
value is required to be made hereunder, the determination of their Fair Market
Value shall be made by the Committee in such manner as it deems appropriate.
Such definition(s) of FMV shall be specified in each Award Agreement and may
differ depending on whether FMV is in reference to the grant, exercise, vesting,
settlement, or payout of an Award.
     2.16 “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Article 7.
     2.17 “Grant Price” means the price established at the time of grant of an
SAR pursuant to Article 7, used to determine whether there is any payment due
upon exercise of the SAR.
     2.18 “Non-employee Director” means a Director who is not an Employee.
     2.19 “Non-employee Director Award” means any Award granted to a Participant
who is a Non-employee Director pursuant to such applicable terms, conditions,
and limitations as the Board or Committee may establish in accordance with this
Plan.
     2.20 “Nonqualified Stock Option” or “NQSO” means an Option that is not
intended to meet the requirements of Code Section 422, or that otherwise does
not meet such requirements.
     2.21 “Option” means a Nonqualified Stock Option, as described in Article 6.
     2.22 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
     2.23 “Other Stock-Based Award” means an equity-based or equity-related
Award not otherwise described by the terms of this Plan, granted pursuant to
Article 10.
     2.24 “Participant” means any eligible individual as set forth in Article 5
to whom an Award is granted.

4



--------------------------------------------------------------------------------



 



     2.25 “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or upon the
occurrence of other events as determined by the Committee, in its discretion),
as provided in Article 8.
     2.26 “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a “group” as defined in Section 13(d) thereof.
     2.27 “Plan” means the Coeur d’Alene Mines Corporation 2005 Non-employee
Directors’ Equity Incentive Plan.
     2.28 “Plan Year” means the calendar year.
     2.29 “Restricted Stock” means an Award of Shares granted to a Participant
pursuant to Article 8.
     2.30 “Restricted Stock Unit” means an Award granted to a Participant
pursuant to Article 8, except no Shares are actually awarded to the Participant
on the date of grant.
     2.31 “Share” means a share of common stock of the Company, $0.01 par value
per share.
     2.32 “Stock Appreciation Right” or “SAR” means an Award, designated as an
SAR, pursuant to the terms of Article 7 herein.
     2.33 “Subsidiary” means any corporation, partnership, joint venture,
limited liability company, or other entity (other than the Company) in an
unbroken chain of entities beginning with the Company if each of the entities
other than the last entity in the unbroken chain owns at least fifty percent
(50%) of the total combined voting power in one of the other entities in such
chain.
     2.34 “Tandem SAR” means an SAR that is granted in connection with a related
Option pursuant to Article 7 herein, the exercise of which shall require
forfeiture of the right to purchase a Share under the related Option (and when a
Share is purchased under the Option, the Tandem SAR shall similarly be
canceled).
Article 3. Administration
     3.1 General. The Committee shall be responsible for administering this
Plan, subject to this Article 3 and the other provisions of this Plan. The
Committee may employ attorneys, consultants, accountants, agents, and other
individuals, any of whom may be an Employee, and the Committee, the Company, and
its officers and Directors shall be entitled to rely upon the advice, opinions,
or valuations of any such individuals. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participants, beneficiaries, the Company, and all other interested individuals.

5



--------------------------------------------------------------------------------



 



     3.2 Authority of the Committee. The Committee shall have full and exclusive
discretionary power to interpret the terms and the intent of this Plan and any
Award Agreement or other agreement or document ancillary to or in connection
with this Plan, to determine eligibility for Awards and to adopt such rules,
regulations, forms, instruments, and guidelines for administering this Plan as
the Committee may deem necessary or proper. Such authority shall include, but
not be limited to, selecting Award recipients, establishing all Award terms and
conditions, including the terms and conditions set forth in Award Agreements,
granting Awards as an alternative to or as the form of payment for grants or
rights earned or due under compensation plans or arrangements of the Company,
and, subject to Article 15, adopting modifications and amendments to this Plan
or any Award Agreement, including without limitation, any that are necessary to
comply with the laws of the countries and other jurisdictions in which the
Company, its Affiliates, and/or its Subsidiaries operate or may operate.
     3.3 Delegation. The Committee may delegate to one or more of its members or
to one or more officers of the Company, and/or its Subsidiaries and Affiliates
or to one or more agents or advisors such administrative duties or powers as it
may deem advisable, and the Committee or any individuals to whom it has
delegated duties or powers as aforesaid may employ one or more individuals to
render advice with respect to any responsibility the Committee or such
individuals may have under this Plan.
Article 4. Shares Subject to this Plan and Maximum Awards
     4.1 Number of Shares Available for Awards.
(a) Subject to adjustment as provided in Section 4.3, the maximum number of
Shares available for issuance to Participants under this Plan on or after the
Effective Date (the “Share Authorization”) shall be Fifty Thousand (50,000)
Shares.
(b) No Participant may receive Awards subject to more than Two Thousand Five
Hundred (2,500) Shares in any Plan Year.
     4.2 Share Usage. Shares covered by an Award shall only be counted as used
to the extent they are actually issued. Any Shares related to Awards which
terminate by expiration, forfeiture, cancellation, or otherwise without the
issuance of such Shares, are settled in cash in lieu of Shares, or are exchanged
with the Committee’s permission, prior to the issuance of Shares, for Awards not
involving Shares, shall be available again for grant under this Plan. Moreover,
if the Option Price of any Option granted under this Plan is satisfied by
tendering Shares to the Company (by either actual delivery or by attestation),
or if an SAR is exercised, only the number of Shares issued, net of the Shares
tendered, if any, will be deemed delivered for purposes of determining the
maximum number of Shares available for delivery under this Plan. The Shares
available for issuance under this Plan may be authorized and unissued Shares or
treasury Shares.
     4.3 Adjustments in Authorized Shares. In the event of any corporate event
or transaction such as a merger, consolidation, reorganization,
recapitalization, separation, stock

6



--------------------------------------------------------------------------------



 



dividend, stock split, reverse stock split, split up, spin-off, or other
distribution of stock or property of the Company, combination of Shares,
exchange of Shares, dividend in kind, or other like change in capital structure
or distribution (other than normal cash dividends) to shareholders of the
Company, or any similar corporate event or transaction, the Committee, in its
sole discretion, in order to prevent dilution or enlargement of Participants’
rights under this Plan, shall substitute or adjust, as applicable, the number
and kind of Shares that may be issued under this Plan or under particular forms
of Awards, the number and kind of Shares subject to outstanding Awards, the
Option Price or Grant Price applicable to outstanding Awards, and other value
determinations applicable to outstanding Awards.
     The Committee, in its sole discretion, may also make appropriate
adjustments in the terms of any Awards under this Plan to reflect or related to
such changes or distributions and to modify any other terms of outstanding
Awards. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under this Plan.
     Subject to the provisions of Article 15, without affecting the number of
Shares reserved or available hereunder, the Committee may authorize the issuance
or assumption of benefits under this Plan in connection with any merger,
consolidation, acquisition of property or stock, or reorganization upon such
terms and conditions as it may deem appropriate.
Article 5. Eligibility and Participation
     5.1 Eligibility. Individuals eligible to participate in this Plan include
all Non-employee Directors.
     5.2 Actual Participation. Subject to the provisions of this Plan, the
Committee may, from time to time, select from all eligible individuals, those
individuals to whom Awards shall be granted and shall determine, in its sole
discretion, the nature of, any and all terms permissible by law, and the amount
of each Award.
Article 6. Stock Options
     6.1 Grant of Options. Subject to the terms and provisions of this Plan,
Options may be granted to Participants in such number, and upon such terms, and
at any time and from time to time as shall be determined by the Committee, in
its sole discretion.
     6.2 Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which an Option shall become vested and exercisable, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
this Plan.
     6.3 Option Price. The Option Price for each grant of an Option under this
Plan shall be as determined by the Committee and shall be specified in the Award
Agreement. The Option Price shall be: (i) based on one hundred percent (100%) of
the FMV of the Shares on the date of grant, (ii) set at a premium to the FMV of
the Shares on the date of grant, or (iii) indexed to the

7



--------------------------------------------------------------------------------



 



FMV of the Shares on the date of grant, with the index determined by the
Committee, in its discretion; provided, however, the Option Price on the date of
grant must be at least equal to one hundred percent (100%) of the FMV of the
Shares on the date of grant.
     6.4 Term of Options. Each Option granted to a Participant shall expire at
such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
date of its grant. Notwithstanding the foregoing, for Options granted to
Participants outside the United States, the Committee has the authority to grant
Options that have a term greater than ten (10) years.
     6.5 Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant.
     6.6 Payment. Options granted under this Article 6 shall be exercised by the
delivery of a notice of exercise to the Company or an agent designated by the
Company in a form specified or accepted by the Committee, or by complying with
any alternative procedures which may be authorized by the Committee, setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares.
     A condition of the issuance of the Shares as to which an Option shall be
exercised shall be the payment of the Option Price. The Option Price of any
Option shall be payable to the Company in full either: (a) in cash or its
equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate FMV at the time of exercise equal
to the Option Price (provided that except as otherwise determined by the
Committee, the Shares that are tendered must have been held by the Participant
for at least six (6) months prior to their tender to satisfy the Option Price or
have been purchased on the open market); (c) by a combination of (a) and (b); or
(d) any other method approved or accepted by the Committee in its sole
discretion, including, without limitation, if the Committee so determines, a
cashless (broker-assisted) exercise.
     Subject to any governing rules or regulations, as soon as practicable after
receipt of written notification of exercise and full payment (including
satisfaction of any applicable tax withholding), the Company shall deliver to
the Participant evidence of book entry Shares, or upon the Participant’s
request, Share certificates in an appropriate amount based upon the number of
Shares purchased under the Option(s).
Unless otherwise determined by the Committee, all payments under all of the
methods
indicated above shall be paid in United States dollars.
     6.7 Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, minimum holding period requirements and restrictions under
applicable federal securities laws, under the requirements of

8



--------------------------------------------------------------------------------



 



any stock exchange or market upon which such Shares are then listed and/or
traded, or under any blue sky or state securities laws applicable to such
Shares.
     6.8 Termination of Directorship. Each Participant’s Award Agreement shall
set forth the extent to which the Participant shall have the right to exercise
the Option following termination of the Participant’s services to the Company as
the case may be. Such provisions shall be determined in the sole discretion of
the Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Options issued pursuant to this
Article 6, and may reflect distinctions based on the reasons for termination.
     6.9 Transferability of Options. An NQSO granted under this Article 6 may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
Further, all NQSOs granted to a Participant under this Article 6 shall be
exercisable during his or her lifetime only by such Participant.
Article 7. Stock Appreciation Rights
     7.1 Grant of SARs. Subject to the terms and conditions of this Plan, SARs
may be granted to Participants at any time and from time to time as shall be
determined by the Committee. The Committee may grant Freestanding SARs, Tandem
SARs, or any combination of these forms of SARs.
     Subject to the terms and conditions of this Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of this Plan, in determining the
terms and conditions pertaining to such SARs.
     The Grant Price for each grant of a Freestanding SAR shall be determined by
the Committee and shall be specified in the Award Agreement. The Grant Price
shall be: (i) based on one hundred percent (100%) of the FMV of the Shares on
the date of grant, (ii) set at a premium to the FMV of the Shares on the date of
grant, or (iii) indexed to the FMV of the Shares on the date of grant, with the
index determined by the Committee, in its discretion; provided, however, the
Grant Price on the date of grant must be at least equal to one hundred percent
(100%) of the FMV of the Shares on the date of grant. The Grant Price of Tandem
SARs shall be equal to the Option Price of the related Option.
     7.2 SAR Agreement. Each SAR Award shall be evidenced by an Award Agreement
that shall specify the Grant Price, the term of the SAR, and such other
provisions as the Committee shall determine.
     7.3 Term of SAR. The term of an SAR granted under this Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its grant.
Notwithstanding the foregoing, for SARs granted to Participants outside the
United States, the Committee has the authority to grant SARs that have a term
greater than ten (10) years.

9



--------------------------------------------------------------------------------



 



     7.4 Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes.
     7.5. Exercise of Tandem SARs. Tandem SARs may be exercised for all or part
of the Shares subject to the related Option upon the surrender of the right to
exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the Shares for which its related Option is then
exercisable.
     7.6 Settlement of SAR Amount. Upon the exercise of an SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying:
     (a) The excess of the FMV of a Share on the date of exercise over the Grant
Price; by
     (b) The number of Shares with respect to which the SAR is exercised.
     At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.
     7.7 Termination of Directorship. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the SAR
following termination of the Participant’s services to the Company, as the case
may be. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all SARs issued pursuant to this Plan,
and may reflect distinctions based on the reasons for termination.
     7.8 Transferability of SARs. An SAR granted under the Plan may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all SARs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant.
     7.9 Other Restrictions. The Committee shall impose such other conditions
and/or restrictions on any Shares received upon exercise of an SAR granted
pursuant to this Plan as it may deem advisable or desirable. These restrictions
may include, but shall not be limited to, a requirement that the Participant
hold the Shares received upon exercise of an SAR for a specified period of time.
Article 8. Restricted Stock and Restricted Stock Units
     8.1 Grant of Restricted Stock or Restricted Stock Units. Subject to the
terms and provisions of this Plan, the Committee, at any time and from time to
time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.

10



--------------------------------------------------------------------------------



 



     8.2 Restricted Stock or Restricted Stock Unit Agreement. Each Restricted
Stock and/ or Restricted Stock Unit grant shall be evidenced by an Award
Agreement that shall specify the Period(s) of Restriction, the number of Shares
of Restricted Stock or the number of Restricted Stock Units granted, and such
other provisions as the Committee shall determine.
     8.3 Transferability. Restricted Stock and/or Restricted Stock Units shall
not be transferable other than by will or the laws of descent and distribution;
no Awards shall be subject, in whole or in part, to attachment, execution, or
levy of any kind; and any purported transfer in violation hereof shall be null
and void. Additionally, no domestic relations order purporting to authorize a
transfer of an Award shall be recognized as valid.
     8.4 Other Restrictions. The Committee shall impose such other conditions
and/ or restrictions on any Shares of Restricted Stock or Restricted Stock Units
granted pursuant to this Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock or each Restricted Stock Unit, restrictions based
upon the achievement of specific performance goals, time-based restrictions on
vesting following the attainment of the performance goals, time-based
restrictions, and/or restrictions under applicable laws or under the
requirements of any stock exchange or market upon which such Shares are listed
or traded, or holding requirements or sale restrictions placed on the Shares by
the Company upon vesting of such Restricted Stock or Restricted Stock Units.
     To the extent deemed appropriate by the Committee, the Company may retain
the certificates representing Shares of Restricted Stock in the Company’s
possession until such time as all conditions and/or restrictions applicable to
such Shares have been satisfied or lapse.
     Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse, and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion shall determine.
     8.5 Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.4, each certificate representing Shares of Restricted
Stock granted pursuant to this Plan may bear a legend such as the following or
as otherwise determined by the Committee in its sole discretion:
     The sale or transfer of Shares of stock represented by this certificate,
whether voluntary, involuntary, or by operation of law, is subject to certain
restrictions on transfer as set forth in the Coeur d’Alene Mines Corporation
2005 Non-employee Directors’ Equity Incentive Plan, and in the associated Award
Agreement. A copy of this Plan and such Award Agreement may be obtained from
Coeur d’Alene Mines Corporation.
     8.6 Voting Rights. Unless otherwise determined by the Committee and set
forth in a Participant’s Award Agreement, to the extent permitted or required by
law, as determined by the Committee, Participants holding Shares of Restricted
Stock granted hereunder may be granted the right to exercise full voting rights
with respect to those Shares during the Period of

11



--------------------------------------------------------------------------------



 



Restriction. A Participant shall have no voting rights with respect to any
Restricted Stock Units granted hereunder.
     8.7 Termination of Directorship. Each Award Agreement shall set forth the
extent to which the Participant shall have the right to retain Restricted Stock
and/or Restricted Stock Units following termination of the Participant’s
services to the Company, as the case may be. Such provisions shall be determined
in the sole discretion of the Committee, shall be included in the Award
Agreement entered into with each Participant, need not be uniform among all
Shares of Restricted Stock or Restricted Stock Units issued pursuant to this
Plan, and may reflect distinctions based on the reasons for termination.
     8.8 Section 83(b) Election. The Committee may provide in an Award Agreement
that the Award of Restricted Stock is conditioned upon the Participant making or
refraining from making an election with respect to the Award under Section 83(b)
of the Code. If a Participant makes an election pursuant to Section 83(b) of the
Code concerning a Restricted Stock Award, the Participant shall be required to
file promptly a copy of such election with the Company.
Article 9. Other Stock-Based Awards
     9.1 Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.
     9.2 Value of Other Stock-Based Awards. Each Other Stock-Based Award shall
be expressed in terms of Shares or units based on Shares, as determined by the
Committee. The Committee may establish performance goals in its discretion. If
the Committee exercises its discretion to establish performance goals, the
number and/or value of Other Stock-Based Awards that will be paid out to the
Participant will depend on the extent to which the performance goals are met.
     9.3 Other Stock-Based Awards. Payment, if any, with respect to an Other
Stock-Based Award shall be made in accordance with the terms of the Award, in
cash or Shares as the Committee determines.
     9.4 Termination of Directorship. The Committee shall determine the extent
to which the Participant shall have the right to receive Other Stock-Based
Awards following termination of the Participant’s services to the Company. Such
provisions shall be determined in the sole discretion of the Committee, such
provisions may be included in an Award Agreement entered into with each
Participant, but need not be uniform among all Awards of Other Stock-Based
Awards issued pursuant to this Plan, and may reflect distinctions based on the
reasons for termination.

12



--------------------------------------------------------------------------------



 



     9.5 Transferability of Other Stock-Based Awards. Except as otherwise
determined by the Committee, Other Stock-Based Awards may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, except as
otherwise provided by the Committee, a Participant’s rights under this Plan, if
exercisable, shall be exercisable during his lifetime only by such Participant.
With respect to Other Stock-Based Awards, if any, that are permitted to be
transferred to another individual, references in this Plan to exercise or
payment of such Awards by or to the Participant shall be deemed to include, as
determined by the Committee, the Participant’s permitted transferee.
Article 10. Dividends and Dividend Equivalents
     Subject to the requirements of Section 409A of the Code, the Committee may
grant dividends or dividend equivalents based on the dividends declared on
Shares that are subject to any Award. The dividends or dividend equivalents may
be credited as of the dividend payment dates, during the period between the date
the Award is granted and the date the Award vests. The dividends or dividend
equivalents may be subject to any limitations and/or restrictions determined by
the Committee. Dividend equivalents shall be converted to cash or additional
Shares by such formula and at such time as may be determined by the Committee.
Article 11. Beneficiary Designation
     Each Participant under this Plan may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Plan is to be paid in case of his death before he
receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
designation, benefits remaining unpaid at the Participant’s death shall be paid
to the Participant’s executor, administrator, or legal representative.
Article 12. Deferrals
     12.1 Deferrals. The Committee may permit or require a Participant to defer
such Participant’s receipt of the payment of cash or the delivery of Shares that
would otherwise be due to such Participant by virtue of the lapse or waiver of
restrictions with respect to an Award. If any such deferral election is required
or permitted, the Committee shall, in its sole discretion, establish rules and
procedures for such payment deferrals.
     12.2 Awards Subject to Code Section 409A. The remaining provisions of this
Article 12 shall apply to any Award granted under this Plan that is or becomes
subject to Section 409A of the Code. The provisions under this Article 12 are
intended to comply with the requirements set forth in Section 409A of the Code.
If any such provision does not meet the requirements of Section 409A of the
Code, such section shall be null and void, unless such provision is amended by
the Committee to comply with Section 409A of the Code.

13



--------------------------------------------------------------------------------



 



     12.3 Deferral and/or Distribution Elections. The following rules shall
apply to any deferral and/or distribution elections (“Elections”) that may be
permitted or required by the Committee to be made in regard to an Award:
(a) All Elections must be in writing and specify the amount of the Award being
deferred, as well as the time and form of distribution as permitted by this
Plan;
(b) All Elections shall be made by the end of the Participant’s taxable year
prior to the year in which services commence for which an Award would otherwise
be granted to the individual; provided, however, that if the Award qualifies as
“performance-based compensation” for purposes of Section 409A of the Code, then
the deferral election can be made no later than six (6) months prior to the end
of the performance period; and
(c) Elections shall continue in effect until a written election to revoke or
change such Election is received by the Company, except that a written election
to revoke or change such Election with respect to an Award granted in the
future, must be made prior to the beginning of the calendar year for which such
Election is to be effective.
     12.4 Subsequent Elections. This Plan permits a subsequent election to delay
the distribution or change the form of distribution of an Award deferred
pursuant to Section 12.3; however, such subsequent election shall comply with
the following requirements:
(a) Such subsequent election may not take effect until at least twelve
(12) months after the date on which the subsequent election is made;
(b) In the case of a subsequent election related to a distribution of an award
not described in Sections 12.5(b), 12.5(c), or 12.5(f), such subsequent election
must result in a delay of distribution for a period of not less than five
(5) years from the date such distribution would otherwise have been made; and
(c) Any subsequent election related to a distribution pursuant to
Section 12.5(d) shall not be made less than twelve (12) months prior to the date
of the first scheduled payment under such distribution.
     12.5 Distributions Pursuant to Deferral Elections. Any Award deferred under
this Plan (and subject to the 409A rules) may not be distributed earlier than:
(a) The Participant’s separation from service (as determined by the Secretary of
the United States Treasury);
(b) The date the Participant becomes Disabled;
(c) Death;
(d) A specified time (or pursuant to a fixed schedule) specified in the Election
as of the date of the deferral of such Award;

14



--------------------------------------------------------------------------------



 



(e) To the extent provided by the Secretary of the United States Treasury, a
change in control as defined under Code Section 409A; or
(f) The occurrence of an “Unforeseeable Emergency” as defined under Code
Section 409A.
     Notwithstanding anything else herein to the contrary, to the extent that a
Participant is a “Specified Employee” (as defined in Section 409A(a)(2)(B)(i) of
the Code) of the Company, no distribution pursuant to Section 12.5(a) of any
deferred amounts may be made before six (6) months after such Participant’s date
of separation from service, or, if earlier, the date of the Participant’s death.
     12.6 Unforeseeable Emergency. The Committee shall have the authority to
alter the timing or manner of payment of deferred amounts in the event that a
Participant establishes, to the satisfaction of the Committee, the occurrence of
an Unforeseeable Emergency. In such event, the amount(s) distributed with
respect to such Unforeseeable Emergency cannot exceed the amounts necessary to
satisfy such Unforeseeable Emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of such distribution(s), after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). Furthermore, to the extent the
Committee agrees an Unforeseeable Emergency has occurred for a Participant, the
Committee may, in its sole discretion:
(a) Authorize the cessation of deferrals by such Participant under this Plan; or
(b) Provide that, subject to the above requirements, all, or a portion, of any
previous deferrals by the Participant shall immediately be paid in a lump-sum
payment; or
(c) Provide for such other payment schedule as deemed appropriate by the
Committee under the circumstances
     The occurrence of an Unforeseeable Emergency shall be judged and determined
by the Committee. The Committee’s decision with respect to whether an
Unforeseeable Emergency has occurred and the manner in which, if at all, the
payment of deferrals to the Participant shall be altered or modified, shall be
final, conclusive, and not subject to approval or appeal.
     12.7 Disabled
(a) A Participant may elect one or both of the following forms of distribution
for his or her deferral(s) distributable by reason of the Participant becoming
Disabled: (i) a single distribution, or (ii) a distribution in approximately
equal annual installments over a period of either five (5) or ten (10) years.
The deferral(s) of a Participant who fails or refuses to elect a method of
distribution upon becoming Disabled shall be paid in a single sum.

15



--------------------------------------------------------------------------------



 



(b) A distribution payable by reason of a Participant becoming Disabled shall be
paid (in the case of a single distribution) or commence to be paid (in the case
of annual installments) as soon as practicable following the date the
Participant becomes Disabled.
     12.8 Death. If a Participant dies before complete distribution of his or
her deferral(s) under this Plan has occurred, the Participant’s undistributed
deferrals shall commence to be distributed to his or her beneficiary under the
distribution method for death elected by the Participant as soon as
administratively possible following receipt by the Committee of satisfactory
notice and confirmation of the Participant’s death. The deferral(s) of a
Participant who fails or refuses to elect a method of distribution upon death
shall be paid in a single distribution.
     12.9 No Acceleration of Distributions. Notwithstanding anything to the
contrary herein, this Plan does not permit the acceleration of the time or
schedule of any distribution under this Plan, except as provided by Section 409A
of the Code and/or the Secretary of the United States Treasury.
Article 13. Rights of Participants
     13.1 Directorship. Nothing in this Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company to terminate any
Participant’s service on the Board at any time or for any reason not prohibited
by law, nor confer upon any Participant any right to continue service as a
Director for any specified period of time.
     Neither an Award nor any benefits arising under this Plan shall constitute
a service contract with the Company and, accordingly, subject to Articles 3 and
15, this Plan and the benefits hereunder may be terminated at any time in the
sole and exclusive discretion of the Committee without giving rise to any
liability on the part of the Company.
     13.2 Participation. No individual shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.
     13.3 Rights as a Shareholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.
Article 14. Change of Control
     Upon the occurrence of a Change in Control, unless otherwise specifically
prohibited under applicable laws, or by the rules and regulations of any
governing governmental agencies or national securities exchanges, or unless the
Committee shall determine otherwise in the Award Agreement:
(a) Any and all Options and SARs granted hereunder shall become immediately
exercisable; additionally, if a Participant’s service is terminated for any
other reason except Cause within twelve (12) months of such Change in Control,
the Participant shall

16



--------------------------------------------------------------------------------



 



have until the earlier of: (i) twelve (12) months following such termination
date; or (ii) the expiration of the Option or SAR term, to exercise any such
Option or SAR;
(b) Any Period of Restriction for Restricted Stock and Restricted Stock Units
granted hereunder that have not previously vested shall end, and such Restricted
Stock and Restricted Stock Units shall become fully vested;
(c) The Target payout opportunities obtainable under all outstanding Awards
which are subject to achievement of any performance conditions or restrictions
that the Committee has made the Award contingent upon, shall be deemed to have
been earned as of the effective date of the Change of Control, and such Awards
shall be treated as follows:
(i) The vesting of all such Awards denominated in Shares shall be accelerated as
of the effective date of the Change in Control, and there shall be paid out to
Participants a pro rata number of Shares based upon an assumed achievement of
all relevant targeted performance goals and upon the length of time within the
performance period, if any, that has elapsed prior to the Change in Control. The
Committee has the authority to pay all or any portion of the value of the Shares
in cash.
(ii) All such Awards denominated in cash shall be paid pro rata to Participants
with the proration determined as a function of the length of time within the
performance period, if any, that has elapsed prior to the Change in Control, and
based on an assumed achievement of all relevant targeted performance goals.
(d) Subject to Article 15, herein, the Committee shall have the authority to
make any modifications to the Awards as determined by the Committee to be
appropriate before the effective date of the Change in Control.
Article 15. Amendment, Modification, Suspension, and Termination
     15.1 Amendment, Modification, Suspension, and Termination. Subject to
Section 15.3, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate this Plan and any Award Agreement in whole
or in part; provided, however, that, without the prior approval of the Company’s
shareholders and except as provided in Section 4.3, Options or SARs issued under
this Plan will not be repriced, replaced, or regranted through cancellation, or
by lowering the Option Price of a previously granted Option or the Grant Price
of a previously granted SAR, and no material amendment of this Plan shall be
made without shareholder approval if shareholder approval is required by law,
regulation, or stock exchange rule including, but not limited to, the Securities
Exchange Act of 1934, as amended, the Internal Revenue Code of 1986, as amended,
and, if applicable, the New York Stock Exchange Listed Company Manual.
Furthermore, no amendment, modification, suspension or termination may impact
the distribution of any Award that is deferred under Article 12 of the Plan,
except as permitted by Section 409A of the Code.

17



--------------------------------------------------------------------------------



 



     15.2 Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.3 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under this Plan.
     15.3 Awards Previously Granted. Notwithstanding any other provision of this
Plan to the contrary, no termination, amendment, suspension, or modification of
this Plan or an Award Agreement shall adversely affect in any material way any
Award previously granted under this Plan, without the written consent of the
Participant holding such Award.
     15.4 Amendment to Conform to Law. Notwithstanding any other provision of
this Plan to the contrary, the Board of Directors may amend the Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Award Agreement to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder.
Article 16. Successors
     All obligations of the Company under this Plan with respect to Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
Article 17. General Provisions
     17.1 Forfeiture Events.
(a) The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
certain specified events, in addition to any otherwise applicable vesting or
performance conditions of an Award. Such events may include, but shall not be
limited to, termination of service for cause, termination of the Participant’s
provision of services to the Company, Affiliate, and/or Subsidiary, violation of
material Company, Affiliate, and/or Subsidiary policies, breach of
confidentiality, or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is detrimental to the
business or reputation of the Company, its Affiliates, and/or its Subsidiaries.
(b) If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting

18



--------------------------------------------------------------------------------



 



requirement under the securities laws, if the Participant knowingly or gross
negligently engaged in the misconduct, or knowingly or gross negligently failed
to prevent the misconduct, or if the Participant is one of the individuals
subject to automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of
2002, the Participant shall reimburse the Company the amount of any payment in
settlement of an Award earned or accrued during the twelve- (12-) month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever just occurred) of the financial document
embodying such financial reporting requirement.
     17.2 Legend. The certificates for Shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.
     17.3 Gender and Number. Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
     17.4 Severability. In the event any provision of this Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of this Plan, and this Plan shall be construed and enforced
as if the illegal or invalid provision had not been included.
     17.5 Requirements of Law. The granting of Awards and the issuance of Shares
under this Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
     17.6 Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for Shares issued under this Plan prior to:
(a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and
(b) Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.
     17.7 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
     17.8 Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under this Plan to represent and warrant
in writing that the individual is acquiring the Shares for investment and
without any present intention to sell or distribute such Shares.

19



--------------------------------------------------------------------------------



 



     17.9 Uncertificated Shares. To the extent that this Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a non-certificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.
     17.10 Unfunded Plan. Participants shall have no right, title, or interest
whatsoever in or to any investments that the Company, and/or its Subsidiaries,
and/or its Affiliates may make to aid it in meeting its obligations under this
Plan. Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative, or any other individual. To the extent that any person
acquires a right to receive payments from the Company, its Subsidiaries, and/or
its Affiliates under this Plan, such right shall be no greater than the right of
an unsecured general creditor of the Company, a Subsidiary, or an Affiliate, as
the case may be. All payments to be made hereunder shall be paid from the
general funds of the Company, a Subsidiary, or an Affiliate, as the case may be
and no special or separate fund shall be established and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in this Plan.
     17.11 No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to this Plan or any Award. The Committee shall determine
whether cash, Awards, or other property shall be issued or paid in lieu of
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.
     17.12 Nonexclusivity of this Plan. The adoption of this Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.
     17.13 No Constraint on Corporate Action. Nothing in this Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or, (ii) limit the right or power of
the Company or a Subsidiary or an Affiliate to take any action which such entity
deems to be necessary or appropriate.
     17.14 Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the State of Idaho, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under this Plan are deemed to submit to
the exclusive jurisdiction and venue of the federal or state courts of Idaho, to
resolve any and all issues that may arise out of or relate to this Plan or any
related Award Agreement.
     17.15 Indemnification. Subject to requirements of Idaho law, each
individual who is or shall have been a member of the Board, or a Committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Article 3, shall be indemnified and held harmless
by the Company against and from any loss, cost, liability, or

20



--------------------------------------------------------------------------------



 



expense that may be imposed upon or reasonably incurred by him in connection
with or resulting from any claim, action, suit, or proceeding to which he may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under this Plan and against and from any and all amounts paid by
him in settlement thereof, with the Company’s approval, or paid by him in
satisfaction of any judgement in any such action, suit, or proceeding against
him, provided he shall give the Company an opportunity, at its own expense, to
handle and defend the same before he undertakes to handle and defend it on his
own behalf, unless such loss, cost, liability, or expense is a result of his own
willful misconduct or except as expressly provided by statute.
     The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Certificate of Incorporation of Bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

21